This is an appeal, pursuant to G. L. c. 231, § 109, from an order of the Appellate Division of the District Courts, Southern District, dismissing a report by a District Court judge after trial of an action of tort which arose from an intersection collision of automobiles. The defendants claim error in the judge’s denial of several of their requests for rulings which asserted in substance that the evidence did not warrant findings for the plaintiffs. Our examination of the report shows that the judge found facts which were warranted on the evidence and supported his findings for the plaintiffs, and the order of the Appellate Division dismissing the report was therefore correct. For that reason we are not concerned with the legal reasoning expressed by the Appellate Division in reaching its conclusion (cf. Amsler v. Quincy, 297 Mass. 115 [1937]; Burns v. Winched, 305 Mass. 276 [1940]) and therefore we need not consider the defendants’ arguments as to that reasoning.

Order dismissing report affirmed.